FILE COPY



  Sandra Garza Davis f/k/a                                             Lauren Saks /s
 Sandra C. Saks and Landen
      SaksAppellant/s



                        Fourth Court of Appeals
                               San Antonio, Texas
                                    January 16, 2014

                                  No. 04-13-00518-CV

                Sandra Garza DAVIS f/k/a Sandra C. Saks and Landen Saks,
                                      Appellants

                                           v.

                               Lauren Saks MERRIMAN,
                                       Appellee

                    From the Probate Court No 1, Bexar County, Texas
                              Trial Court No. 2011-PC-3466
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER
      The Appellant’s Motion to Substitute Counsel is hereby GRANTED.



                                                ___________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court